DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2021 has been considered by the examiner.

Response to Amendments 
Applicant’s amendment filed on September 28, 2021 has been entered. 
In view of the amendments to the specification, the amendments to paragraphs [0176] and [0182] have been acknowledged and entered.
In view of the amendments to paragraphs [0176] and [0182], the objection to the specification is withdrawn.
In view of the amendment to the claim(s), the amendment of claim(s) 1-2, 4-5, 7-12, 14 and 17-18; and the addition of claim(s) 21 and 22 have been acknowledged and entered.  
In view of the amendment to claim(s) 1-2, 4-5, 7-12, 14 and 17-18, the rejections of claims 1-20 under 35 U.S.C. §102 and 35 U.S.C. §103 are withdrawn.

Response to Arguments
Applicant’s arguments in light of the amended claims regarding the prior art rejections under 35 U.S.C. §102 and 35 U.S.C. §103, see pages 7-8 of the Response to Non-Final Office Action dated March 25, 2021, which was received on June 23, 2021 (hereinafter Response and Office Action, respectively), have been fully considered and are persuasive. As such, the rejections under 35 U.S.C. §102 and 35 U.S.C. §103 have been withdrawn.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Tachibana (U.S. Pat. App. Pub. No. 2009/0070115, hereinafter Tachibana) teaches An electronic apparatus comprising: (Speech synthesis system including “CPU 204, a main storage (RAM) 206, [and] a hard disk drive (HDD) 208”; Tachibana, ¶ [0042]) a memory configured to store at least one instruction (“The HDD 208 further stores an operating system, a program for generating information related to a location detected by the GPS function or other text data to be speech-synthesized, and a speech synthesis program according to the present invention.”; Tachibana, ¶ [0044]); and a processor configured to execute the at least one instruction stored in the memory control to (“the CPU 204 ... that enables the execution of an operating system”; Tachibana, ¶ [0043]) obtaining a text input (“a language processing unit 108… obtains the reading (phonemes), accents, and word classes of the input text.” and “in a text analysis result block 124, a reading and accent are assigned to each of the divided words,” where reading and accent is the prosody information of the input text (text input) and reading and accent information are based on each of the divided words of the input text {based on obtaining a text input}; Tachibana, ¶¶ [0026], [0033]), segment the text input into a plurality of segments (“a language processing unit 122 obtains the reading (phonemes), accents, and word classes of the input text {text input}” where the input text “is divided into words {a plurality of segments}” and can include “parsing techniques.”; Tachibana, ¶¶ [0032], [0026]), obtain speech segments in parallel (“In a synthesis block 126 by the waveform editing and synthesis unit, typically the following Tachibana, ¶¶ [0034]-[0038], [0053]) by inputting the plurality of segments to a text-to-speech (TTS) module (“a text analysis result block 124, a reading and accent are assigned to each of the divided words,” where the divided words along with the assigned reading and accent {prosody information} are provided to the synthesis block 126 to read “candidates of speech segments from the speech segment database 116”, where the synthesis block 126 is the TTS module of the “text-to-speech synthesis system.”; Tachibana, ¶ [0033]-[0034], [0036], [0041]), and obtain a speech for the text input by merging the speech segments. (“Generating synthesized speech by concatenating speech segments,” where generating synthesized speech is obtaining a speech for the text input {speech segments are produced from the input text} and concatenating speech is merging the speech segments; Tachibana, ¶ [0039]). 
Neeracher et al. (U.S. Pat. App. Pub. No. 2007/0192105, hereinafter Neeracher) discloses speech synthesis including parsing text into units, where the “unit matching engine 230… matches units from a text string to audio segments at a highest possible level in a unit hierarchy.” (Neeracher, ¶ [0034]). 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the independent claims 1, 11, and 20.
More specifically, the limitation of “based on a first processing time for converting the plurality of first segments to the speech segments being less than a predetermined time, input the plurality of first segments to the TTS module, [and] based on the first processing time for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657